DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-13, 16-28, 30, and 31 are pending in this application.  Claims 2, 3, 14, 15, 29, 32, and 33 have been cancelled.  Claims 1, 4-13, 16-28, 30, and 31 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, 16-28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Folz et al (WO 2012/120154 A2, hereinafter Folz) in view of Skrabanja et al (Agric. Food Chem., hereinafter Skrabanja), Romero (Washingtonian), Banwart and the Wednesday Chef (newly submitted). 

Banwart teaches the water activity of biscuits, cereals, and crackers is 0.3 or less (see page 82, Table 4.5).  The water activity is notoriously well-known.
Regarding claim 4, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the baked cereal product of claim 1, and Folz further discloses that the SAG content is greater than about 17 g per 100 g of baked cereal product (page 6, In 17-24; 18 g/100 g biscuit).

Regarding claim 6, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the baked cereal product of claim 1, and Folz further discloses that the baked cereal product is dough-based (page 6, ln 26-29).
Regarding claim 7, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the baked cereal product of claim 1, but neither Folz, Skrabanja, Romero, nor Wednesday Chef disclose that the cereal product has an unbaked SAG content and a post-baked SAG content, and wherein the post-baked SAG content is less than about 25% below the unbaked SAG content.  But, Folz teaches the use of cereal flour with limited starch gelatinization during baking, to increase the amount of slowly digestible starch content after baking (page 9, ln 24-30). It would have been obvious to one of ordinary skill in the art to optimize the amount and type of cereal flour used in the baked cereal product to have an unbaked SAG content and a post-baked SAG content, and wherein the post-baked SAG content is less than about 25% below the unbaked SAG content, through routine experimentation, because Folz teaches the use of cereal flour with reduced gelatinization during baking.
Regarding claim 8, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the baked cereal product of claim 6, but do not teach that the post-baked SAG content is less than about 10% below the unbaked SAG content.  Folz however, teaches the use of cereal flour with limited starch gelatinization during baking, to increase the amount of slowly digestible starch content after baking (page 9, ln 24-30).  To one of ordinary skill in the art, it would have been obvious to optimize the amount and type of cereal flour used in the baked cereal product to have an unbaked SAG content and a 
Regarding claim 9, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the cereal product of claim 1, and Skrabanja further discloses a baked product comprised of protein in an amount of about 15 g per portion (page 491, Col. 2, para 5) but does not teach that the protein is about 0 .1 wt% to about 20 wt% of the weight of the cereal product.  However, the percentage of protein suitable for the cereal composition to achieve the desired texture, taste and nutritional properties can be optimized by one of ordinary skill in the art through routine experimentation.
Regarding claim 10, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the cereal product of claim 1, and Folz further teaches that the cereal product comprises of fat in an amount of about 15 wt% to about 17.5 wt% of the weight of the cereal product (page 11, ln 30-34).
Regarding claim 11, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the cereal product of claim 1, and Folz further discloses that the cereal product includes inclusions (page 14, ln 23-27).
Regarding claim 12, Folz in view of Skrabanja and Wednesday Chef make obvious the cereal product of claim 11, and Folz further teaches that the inclusions comprise of chocolate chips (page 14, ln 23-27).
Regarding claim 13 and 31, Folz discloses a method for preparing a baked cereal product (page 15, ln 29-33; page 16, ln 1-8) comprising of preparing a dough; forming the dough to provide a dough piece; baking the dough piece (page 15, ln 29-33; page 16, ln 1-8) to provide a baked cereal product having a moisture content of less than about 5 wt% (page 7, ln 7-14; about 5-6% wt) and such that the baked cereal product has a post-baked SAG content of at least about 15 g per about 100 g of the baked cereal product (page 6, In 17-24), but does not teach the use of seeds in the dough. However, Skrabanja 
Banwart teaches the water activity of biscuits, cereals, and crackers is 0.3 or less (see page 82, Table 4.5).  The water activity is notoriously well-known.
Regarding claim 16, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 13, and Folz further discloses that the baked cereal product comprises a post baked SAG content of at least about 17 g per about 100 g of the baked cereal product (page 6, ln 17-24; 18 g/100 g biscuit).
Regarding claim 17, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 13, Folz further teaches that the ratio of SAG to available starch is about 40% (page 5, ln 4-11- "slowly-digestible-starch-over-total-available-starch ratio (SDS/(SDS+RDS)) of at least 31 wt%, preferably at least 35 wt%, more preferably at least 38 wt%, still more preferably at least 40 wt%").
Regarding claim 18, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 13, but do not teach that the cereal product has an unbaked SAG content, and wherein the post-baked SAG content is less than about 25% below the unbaked SAG content. But, Folz teaches the use of cereal flour with limited starch gelatinization during baking, to increase the amount of slowly 
Regarding claim 19, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 18, but do not teach that the post-baked SAG content is less than about 10% below the unbaked SAG content.  Folz however, teaches the use of cereal flour with limited starch gelatinization during baking, to increase the amount of slowly digestible starch content after baking (page 9, In 24-30).  To one of ordinary skill in the art, it would have been obvious to optimize the amount and type of cereal flour used in the baked cereal product to have an unbaked SAG content and a post-baked SAG content, and wherein the post-baked SAG content is less than about 10% below the unbaked SAG content, through routine experimentation, because Folz teaches the use of cereal flour with reduced gelatinization during baking.
Regarding claim 20, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 13, and Folz further discloses that the cereal product comprises of about 29 wt% of refined flour (page 15, ln 29-33; page 16, ln 1-8).
Regarding claim 21, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 13, and Skrabanja further discloses that baked product comprises of protein in an amount of about 15 g per portion (page 491, Col. 2, para 5) but does not teach that the protein is about 0 .1 wt% to about 20 wt% of the weight of the cereal product.  However, the percentage of protein suitable for the cereal composition to achieve the desired texture, taste and nutritional properties can be optimized by one of ordinary skill in the art through routine experimentation.

Regarding claim 23, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 13, and Folz further discloses that the cereal product includes inclusions (page 14, ln 23-27).
Regarding claim 24, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 23, and Folz and Wednesday Chef further teach that the inclusions comprise of chocolate chips (Folz, page 14, ln 23-27).

Food Tech Source is cited as of interest to the claimed invention.

Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive.
Applicant argues that Folz does not teach the use of seeds in the form of grits, cuts, or combinations thereof in a baked cereal product and that the references are not combinable.
As set forth above, Folz discloses a baked cereal product (Abstract; page 1, ln 3-5; page 4, ln 31-33; page 5, ln 1-2) comprising of an SAG content of greater than about 15 g per 100 g of the baked cereal product (page 6, ln 17-24), a moisture level of less than about 5 wt% of the baked cereal product (page 7, ln 7-14; about 3-8% wt), but does not teach the use of seeds in the baked cereal product.   Folz further discloses that the cereal product comprises of about 29 wt% of refined flour.  

Romero teaches the health benefits of buckwheat and the conventional addition to food products.  
Wednesday Chef teaches the conventional addition of buckwheat groats in baked products (see entire document).  
The prior art clearly teaches the use of buckwheat as is claimed.  In the absence of a showing of criticality, the selection of amounts is merely a matter of choice and well-within the skill of the art.  Once the art has recognized the use of buckwheat then the use and manipulation of amounts would be obvious, expected, and well-within the skill of the art.   
It is repeated that Applicant teaches the interchangeable use of all including groats, grits, and cuts and attaches no criticality to the form of buckwheat or the amounts.
The prior art clearly teaches the use of cereal flour as is claimed.  In the absence of a showing of criticality, the selection of amounts is merely a matter of choice and well-within the skill of the art.  Once the art has recognized the use of flour then the use and manipulation of amounts would be obvious, expected, and well-within the skill of the art.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all of the references are directed to and/or include baked goods.
In response to applicant's arguments against the references individually, one cannot show no obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is again repeated that in the absence of a showing of unexpected results, it is not seen how the claimed invention differs from the combined teachings of the prior art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
May 20, 2021